Judgment, Supreme Court, New York County (James J. Leff, J.), rendered September 25, 1986, which convicted defendant, upon his plea of guilty, of attempted forgery in the second degree and sentenced defendant to a determinate prison term of six months and imposed a mandatory surcharge of $100, unanimously affirmed.
Defendant did not object to the imposition of the mandatory surcharge pursuant to Penal Law § 60.35, nor did defendant argue that this penalty assessment violated either defendant’s right to equal protection or to due process of law. Under these circumstances, the claims now raised by defendant are unpreserved for review as a matter of law. (People v Naumann, 131 AD2d 705; People v Burt, 142 AD2d 794; People v Carlton, 133 AD2d 776.) In any event, defendant’s challenge to the constitutionality of the mandatory surcharge is without merit. (People v Barnes, 62 NY2d 702; People v Clark, 116 AD2d 890; People v Dodson, 96 AD2d 1116, 1118.) Nor has the defendant shown that the mandatory surcharge was improperly imposed, since no showing has been made that the surcharge worked an unreasonable hardship on defendant or his immediate *593family. (CPL 420.35.) Further, we note that defendant apparently paid the surcharge, and never sought a waiver at the conclusion of his term of imprisonment. (See, People v Cudak, 151 AD2d 770.) Concur—Ellerin, J. P., Wallach, Smith and Rubin, JJ.